DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turvey (uS PAT 6,232,815).
(Figure 4 of Turvey is provided below with annotations for the applicant’s convenience)


    PNG
    media_image1.png
    860
    820
    media_image1.png
    Greyscale


With respect to claim 1, Turvey discloses an active load circuit for performing tests on a Device Under Test (DUT), comprising: a diode bridge (See [126] in figure 4 of Turvey) having a first (See [1] in figure 4 of Turvey above), a second (See [2] in figure 4 of Turvey above), a third (See [3] in figure 4 of Turvey above) and a fourth node (See [4] in figure 4 of Turvey above), the first node being opposite to 
With respect to claim 2, Turvey discloses the active load circuit of claim 1, wherein the third node is configured for connection with the DUT (See Col. 6, lines 1-12 of Turvey).
With respect to claim 3, Turvey discloses the active load circuit of claim 1, wherein the first input is configured for connection with the input voltage and the second input is configured for connection with the DUT (See Col. 6, lines 1-12 of Turvey).
With respect to claim 4, Turvey discloses the active load circuit of claim 1, wherein the third input is configured to be connected with the input voltage and the fourth input is configured to be connected with the DUT (See Col. 6, lines 1-12 of Turvey).
With respect to claim 5, Turvey discloses the active load circuit of claim 1, wherein the first constant current source is a constant current circuit (See [29] in figure 7 of Turvey).
With respect to claim 6, Turvey discloses the active load circuit of claim 1, wherein the second constant current source is a constant current circuit (See [49] in figure 7 of Turvey).
With respect to claim 7, Turvey discloses the active load circuit of claim 1, wherein a chain of connections between the source current mirror, the first current mirror and the first differential pair follows a configuration selected from a group of series-series connections, series-parallel connections, parallel-series connections and parallel-parallel connections (See the connection arrangement shown in figure 7 of Turvey).
With respect to claim 8, Turvey discloses the active load circuit of claim 1, wherein a chain of connections between the sink current mirror, the second current mirror and the second differential pair follows a configuration selected from a group of series-series connections, series-parallel connections, parallel-series connections and parallel-parallel connections (See the arrangement shown in figure 7 of Turvey).
With respect to claim 9, Turvey discloses the active load circuit of claim 1, wherein the voltage buffer is a unity gain buffer (See Col 1, lines 26-37 of Turvey).
With respect to claim 10, Turvey discloses the active load circuit of claim 1, wherein the first current mirror and the first differential pair comprises a pair of transistors each (See the transistor elements shown in figure 7 of Turvey).
With respect to claim 13, Turvey discloses the active load circuit of claim 1, wherein the second current mirror and the second differential pair comprises a pair of transistors each (See the transistor elements shown in figure 7 of Turvey).
With respect to claim 16, Turvey discloses an active load circuit for performing tests on a Device Under Test (DUT), comprising: a diode bridge (See [126] in figure 4 of Turvey) having a first (See [1] in .

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turvey as applied to claim 10 above, and further in view of Schaffer et al. (US PUB 2016/0079944), hereinafter Schaffer.

With respect to claim 11, Turvey discloses the active load circuit of claim 10, but fails to disclose wherein the pairs of transistors of the first current mirror and the first differential pair comprise MOSFET type transistors. However, Schaffer does disclose wherein the pairs of transistors of the first current mirror and the first differential pair comprise MOSFET type transistors (See the abstract of Schaffer). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Turvey to include the feature as disclosed by Schaffer because doing so ensures relatively low power consumption.
With respect to claim 12, the combination of Turvey and Schaffer discloses the active load circuit of claim 11, wherein the MOSFET type transistors are p-channel MOSFETS (See paragraph [0021] of Schaffer).
With respect to claim 14, Turvey discloses the active load circuit of claim 13, but fails to disclose wherein the pairs of transistors of the second current mirror and the second differential pair comprise MOSFET type transistors. However, Schaffer does disclose wherein the pairs of transistors of the second current mirror and the second differential pair comprise MOSFET type transistors (See the transistors shown in figure 1 of Schaffer). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Turvey to include the feature as disclosed by Schaffer because doing so ensures relatively low power consumption.
With respect to claim 15, the combination of Turvey and Schaffer discloses the active load circuit of claim 14, wherein the MOSFET type transistors are n-channel MOSFETS (See paragraph [0041] of Schaffer).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PAT 6,275,023 discloses a semiconductor device tester and method for testing semiconductor device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858